            Case 1:16-cr-00595-JPO Document 238 Filed 07/10/20 Page 1 of 1


Michael C. Miller
212 506 3955
mmiller@steptoe.com

1114 Avenue of the Americas
New York, NY 10036
212 506 3900 main
www.steptoe.com




July 9, 2020

VIA ECF

Honorable J. Paul Oetken
United States District Court
Southern District of New York
40 Foley Square, Room 706
New York, New York 10007


          Re:      United States v. Brian Block, 16 Cr. 595 (JPO)

Dear Judge Oetken:

       We represent Brian Block in the above-referenced matter. We write to respectfully
request that Mr. Block’s self-surrender date, currently scheduled for August 10, 2020 to the
minimum-security prison camp at FCI Fairton (SPC Fairton) under this Court’s May 6 Order,
ECF No. 236, be advanced to July 15, 2020. The Government consents to this request.

        Mr. Block recognizes that there are no number of adjournments that he can ask the Court
for that will ensure his safety in prison given the “unprecedented and extraordinarily dangerous
nature of the COVID-19 pandemic,” United States v. Stephens, No. 15-cr-95 (AJN) (S.D.N.Y.
Mar. 19, 2020), ECF No. 2798, at p. 2. As such, and knowing that there are presently no active
cases of COVID-19 at SPC Fairton, Mr. Block seeks to surrender on July 15 so that he can begin
serving his sentence and fulfill his sentence expeditiously.

          We thank the Court for its consideration of this request.

                                                  Respectfully submitted,
Granted.
Defendant Brian Block is hereby directed to
surrender to SPC Fairton before 2:00 P.M. on July /s/ ________________
15, 2020.                                         Michael C. Miller
So ordered.                                       Counsel for Brian S. Block
July 10, 2020
 cc:     All Counsel; PSO Brittney Brooks, PSO Rena Bolin
